NELSOX, District Judge.
The complaint shows that these complainants, residents and citizens of the republic of France, are making a liqueur called “Creme de Menthe” in France, and exporting it to this country; and having filed their trade-mark here, and complied with the law in that respect, they are entitled to protection. The statute of 1881, which gives them the right to commence a suit without alleging ihe amount in controversy, was not repealed by the statutes of 1887 and 1888, which make it necessary, in order to give jurisdiction t,o the United States circuit court, that the amount involved be §2,000. The demurrer is overruled, and the motion for a temporary injunction granted, and defendants will be given until next rule day to file their answer.